Exhibit 10.3

NOVUS THERAPEUTICS, INC.
(f/k/a TOKAI PHARMACEUTICALS, INC.)

2014 EMPLOYEE STOCK PURCHASE PLAN

The purpose of this Plan is to provide eligible employees of Novus Therapeutics,
Inc. (f/k/a Tokai Pharmaceuticals, Inc.) (the “Company”) and certain of its
subsidiaries with opportunities to purchase shares of the Company’s common
stock, $0.001 par value (the “Common Stock”), commencing at such time as the
Board of Directors of the Company (the “Board”) shall determine. Subject to
adjustment under Section 15 hereof, the number of shares of Common Stock that
have been approved for issuance under this Plan from and after August 1, 2018
shall be the sum of:

(a) 209,500 shares of Common Stock; plus

(b) an annual increase to be added on the first day of each fiscal year,
commencing on January 1, 2019 and ending on December 31, 2024, equal to the
least of (i) 135,000 shares of Common Stock, (ii) one percent (1%) of the
outstanding shares on such date and (iii) an amount determined by the Board.

This Plan is intended to qualify as an “employee stock purchase plan” as defined
in Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations issued thereunder, and shall be interpreted consistent
therewith.

1. Administration. The Plan will be administered by the Board or by a Committee
appointed by the Board (the “Committee”). The Board or the Committee has
authority to make rules and regulations for the administration of the Plan and
its interpretation and decisions with regard thereto shall be final and
conclusive.

2. Eligibility. All employees of the Company and all employees of any subsidiary
of the Company (as defined in Section 424(f) of the Code) designated by the
Board or the Committee from time to time (a “Designated Subsidiary”), are
eligible to participate in any one or more of the offerings of Options (as
defined in Section 9) to purchase Common Stock under the Plan provided that:

(a) they are customarily employed by the Company or a Designated Subsidiary for
more than 20 hours a week and for more than five months in a calendar year;

(b) they have been employed by the Company or a Designated Subsidiary for at
least six (6) months prior to enrolling in the Plan; and

(c) they are employees of the Company or a Designated Subsidiary on the first
day of the applicable Plan Period (as defined below).

No employee may be granted an Option hereunder if such employee, immediately
after the Option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary. For purposes of the
preceding sentence, the attribution rules



--------------------------------------------------------------------------------

 

of Section 424(d) of the Code shall apply in determining the stock ownership of
an employee, and all stock that the employee has a contractual right to purchase
shall be treated as stock owned by the employee.

The Board retains the discretion to determine which eligible employees may
participate in an offering pursuant to and consistent with Treasury Regulation
Sections 1.423-2(e) and (f).

3. Offerings. The Company will make one or more offerings (“Offerings”) to
employees to purchase stock under this Plan. Offerings will begin at such time
as the Board shall determine. Each Offering will consist of a six-month period
(a “Plan Period”) during which payroll deductions will be made and held for the
purchase of Common Stock at the end of the Plan Period. The Board or the
Committee may, at its discretion, choose a different Plan Period of not more
than twelve (12) months for Offerings.

4. Participation. An employee eligible on the first day of a Plan Period of any
Offering may participate in such Offering by completing and forwarding either a
written or electronic payroll deduction authorization form to the employee’s
appropriate payroll office at least 15 days prior to the commencement of the
applicable Plan Period. The form will authorize a regular payroll deduction from
the Compensation received by the employee during the Plan Period. Unless an
employee files a new form or withdraws from the Plan, his or her deductions and
purchases will continue at the same rate for future Offerings under the Plan as
long as the Plan remains in effect. The term “Compensation” means the amount of
money reportable on the employee’s Federal Income Tax Withholding Statement,
excluding overtime, shift premium, incentive or bonus awards, allowances and
reimbursements for expenses such as relocation allowances for travel expenses,
income or gains associated with the grant or vesting of restricted stock, income
or gains on the exercise of Company stock options or stock appreciation rights,
and similar items, whether or not shown or separately identified on the
employee’s Federal Income Tax Withholding Statement, but including, in the case
of salespersons, sales commissions to the extent determined by the Board or the
Committee.

5. Deductions. The Company will maintain payroll deduction accounts for all
participating employees. With respect to any Offering made under this Plan, an
employee may authorize a payroll deduction in any percentage amount (in whole
percentages) up to a maximum of 15% of the Compensation he or she receives
during the Plan Period or such shorter period during which deductions from
payroll are made. The Board or the Committee may, at its discretion, designate a
lower maximum contribution rate. The minimum payroll deduction is such
percentage of Compensation as may be established from time to time by the Board
or the Committee.

6. Deduction Changes. An employee may decrease or discontinue his or her payroll
deduction once during any Plan Period, by filing either a written or electronic
new payroll deduction authorization form. However, an employee may not increase
his or her payroll deduction during a Plan Period. If an employee elects to
discontinue his or her payroll deductions during a Plan Period, but does not
elect to withdraw his or her funds pursuant to Section 8 hereof, funds deducted
prior to his or her election to discontinue will be applied to the purchase of
Common Stock on the Exercise Date (as defined below).

2

--------------------------------------------------------------------------------

 

 

7. Interest. Interest will not be paid on any employee accounts, except to the
extent that the Board or the Committee, in its sole discretion, elects to credit
employee accounts with interest at such rate as it may from time to time
determine.

8. Withdrawal of Funds. An employee may at any time prior to the close of
business on the tenth business day prior to the end of a Plan Period and for any
reason permanently draw out the balance accumulated in the employee’s account
and thereby withdraw from participation in an Offering. Partial withdrawals are
not permitted. The employee may not begin participation again during the
remainder of the Plan Period during which the employee withdrew his or her
balance. The employee may participate in any subsequent Offering in accordance
with terms and conditions established by the Board or the Committee.

9. Purchase of Shares.

(a) Number of Shares. On the first day of each Plan Period, the Company will
grant to each eligible employee who is then a participant in the Plan an option
(an “Option”) to purchase on the last business day of such Plan Period (the
“Exercise Date”) at the applicable purchase price (the “Option Price”) up to
that number of shares of Common Stock determined by multiplying $2,083 by the
number of full months in the Plan Period and dividing the result by the closing
price (as determined below) on the first day of such Plan Period; provided,
however, that no employee may be granted an Option which permits his or her
rights to purchase Common Stock under this Plan and any other employee stock
purchase plan (as defined in Section 423(b) of the Code) of the Company and its
subsidiaries, to accrue at a rate which exceeds $25,000 of the fair market value
of such Common Stock (determined at the date such Option is granted) for each
calendar year in which the Option is outstanding at any time; and, provided,
further, however, that the Committee may, in its discretion, set a fixed maximum
number of shares of Common Stock that each eligible employee may purchase per
Plan Period which number may not be greater than the number of shares of Common
Stock determined by using the formula in the first clause of this Section 9(a)
and which number shall be subject to the second clause of this
Section 9(a).

(b) Option Price. The Board or the Committee shall determine the Option Price
for each Plan Period, including whether such Option Price shall be determined
based on the lesser of the closing price of the Common Stock on (i) the first
business day of the Plan Period or (ii) the Exercise Date, or shall be based
solely on the closing price of the Common Stock on the Exercise Date; provided,
however, that such Option Price shall be at least 85% of the applicable closing
price. In the absence of a determination by the Board or the Committee, the
Option Price will be 85% of the lesser of the closing price of the Common Stock
on (i) the first business day of the Plan Period or (ii) the Exercise Date. The
closing price shall be (a) the closing price (for the primary trading session)
on any national securities exchange on which the Common Stock is listed or
(b) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal or another source selected by the Board or the Committee. If no
sales of Common Stock were made on such a day, the price of the Common Stock
shall be the reported price for the next preceding day on which sales were made.

3

--------------------------------------------------------------------------------

 

 

(c) Exercise of Option. Each employee who continues to be a participant in the
Plan on the Exercise Date shall be deemed to have exercised his or her Option at
the Option Price on such date and shall be deemed to have purchased from the
Company the number of whole shares of Common Stock reserved for the purpose of
the Plan that his or her accumulated payroll deductions on such date will pay
for, but not in excess of the maximum numbers determined in the manner set forth
above.

(d) Return of Unused Payroll Deductions. Any balance remaining in an employee’s
payroll deduction account at the end of a Plan Period will be automatically
refunded to the employee, except that any balance that is less than the purchase
price of one share of Common Stock will be carried forward into the employee’s
payroll deduction account for the following Offering, unless the employee elects
not to participate in the following Offering under the Plan, in which case the
balance in the employee’s account shall be refunded.

10. Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or (in the Company’s sole discretion) in the name of a
brokerage firm, bank, or other nominee holder designated by the employee. The
Company may, in its sole discretion and in compliance with applicable laws,
authorize the use of book entry registration of shares in lieu of issuing stock
certificates.

11. Rights on Retirement, Death or Termination of Employment. If a participating
employee’s employment ends before the last business day of a Plan Period, no
payroll deduction shall be taken from any pay then due and owing to the employee
and the balance in the employee’s account shall be paid to the employee. In the
event of the employee’s death before the last business day of a Plan Period, the
Company shall, upon notification of such death, pay the balance of the
employee’s account (a) to the executor or administrator of the employee’s estate
or (b) if no such executor or administrator has been appointed to the knowledge
of the Company, to such other person(s) as the Company may, in its discretion,
designate. If, before the last business day of the Plan Period, the Designated
Subsidiary by which an employee is employed ceases to be a subsidiary of the
Company, or if the employee is transferred to a subsidiary of the Company that
is not a Designated Subsidiary, the employee shall be deemed to have terminated
employment for the purposes of this Plan.

12. Optionees Not Stockholders. Neither the granting of an Option to an employee
nor the deductions from his or her pay shall make such employee a stockholder of
the shares of Common Stock covered by an Option under this Plan until he or she
has purchased and received such shares.

13. Options Not Transferable. Options under this Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

14. Application of Funds. All funds received or held by the Company under this
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

4

--------------------------------------------------------------------------------

 

 

15. Adjustment for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan,
(ii) the share limitations set forth in Section 9, and (iii) the Option Price
shall be equitably adjusted to the extent determined by the Board or the
Committee.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.

(2) Consequences of a Reorganization Event on Options. In connection with a
Reorganization Event, the Board or the Committee may take any one or more of the
following actions as to outstanding Options on such terms as the Board or the
Committee determines: (i) provide that Options shall be assumed, or
substantially equivalent Options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to
employees, provide that all outstanding Options will be terminated immediately
prior to the consummation of such Reorganization Event and that all such
outstanding Options will become exercisable to the extent of accumulated payroll
deductions as of a date specified by the Board or the Committee in such notice,
which date shall not be less than ten (10) days preceding the effective date of
the Reorganization Event, (iii) upon written notice to employees, provide that
all outstanding Options will be cancelled as of a date prior to the effective
date of the Reorganization Event and that all accumulated payroll deductions
will be returned to participating employees on such date, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), change the last day of the
Plan Period to be the date of the consummation of the Reorganization Event and
make or provide for a cash payment to each employee equal to (A) (1) the
Acquisition Price times (2) the number of shares of Common Stock that the
employee’s accumulated payroll deductions as of immediately prior to the
Reorganization Event could purchase at the Option Price, where the Acquisition
Price is treated as the fair market value of the Common Stock on the last day of
the applicable Plan Period for purposes of determining the Option Price under
Section 9(b) hereof, and where the number of shares that could be purchased is
subject to the limitations set forth in Section 9(a), minus (B) the result of
multiplying such number of shares by such Option Price, (v) provide that, in
connection with a liquidation or dissolution of the Company, Options shall
convert into the right to receive liquidation proceeds (net of the Option Price
thereof) and (vi) any combination of the foregoing.

5

--------------------------------------------------------------------------------

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of such number of shares
of common stock of the acquiring or succeeding corporation (or an affiliate
thereof) that the Board determines to be equivalent in value (as of the date of
such determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

16. Amendment of the Plan. The Board may at any time, and from time to time,
amend or suspend this Plan or any portion thereof, except that (a) if the
approval of any such amendment by the stockholders of the Company is required by
Section 423 of the Code, such amendment shall not be effected without such
approval, and (b) in no event may any amendment be made that would cause the
Plan to fail to comply with Section 423 of the Code.

17. Insufficient Shares. If the total number of shares of Common Stock specified
in elections to be purchased under any Offering plus the number of shares
purchased under previous Offerings under this Plan exceeds the maximum number of
shares issuable under this Plan, the Board or the Committee will allot the
shares then available on a pro-rata basis.

18. Termination of the Plan. This Plan may be terminated at any time by the
Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.

19. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under this Plan is subject to listing on a national stock exchange
(to the extent the Common Stock is then so listed or quoted) and the approval of
all governmental authorities required in connection with the authorization,
issuance or sale of such stock.

20. Governing Law. The Plan shall be governed by Delaware law except to the
extent that such law is preempted by federal law.

21. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

22. Notification upon Sale of Shares. Each employee agrees, by entering the
Plan, to promptly give the Company notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which

6

--------------------------------------------------------------------------------

 

such shares were purchased. 23. Grants to Employees in Foreign Jurisdictions.
The Company may, to comply with the laws of a foreign jurisdiction, grant
Options to employees of the Company or a Designated Subsidiary who are citizens
or residents of such foreign jurisdiction (without regard to whether they are
also citizens of the United States or resident aliens (within the meaning of
Section 7701(b)(1)(A) of the Code)) with terms that are less favorable (but not
more favorable) than the terms of Options granted under the Plan to employees of
the Company or a Designated Subsidiary who are resident in the United States.
Notwithstanding the preceding provisions of this Plan, employees of the Company
or a Designated Subsidiary who are citizens or residents of a foreign
jurisdiction (without regard to whether they are also citizens of the United
States or resident aliens (within the meaning of Section 7701(b)(1)(A) of the
Code)) may be excluded from eligibility under the Plan if (a) the grant of an
Option under the Plan to a citizen or resident of the foreign jurisdiction is
prohibited under the laws of such jurisdiction or (b) compliance with the laws
of the foreign jurisdiction would cause the Plan to violate the requirements of
Section 423 of the Code. The Company may add one or more appendices to this Plan
describing the operation of the Plan in those foreign jurisdictions in which
employees are excluded from participation or granted less favorable Options.

24. Authorization of Sub-Plans. The Board may from time to time establish one or
more sub-plans under the Plan with respect to one or more Designated
Subsidiaries, provided that such sub-plan complies with Section 423 of the Code.

25. Withholding. If applicable tax laws impose a tax withholding obligation,
each affected employee shall, no later than the date of the event creating the
tax liability, make provision satisfactory to the Board for payment of any taxes
required by law to be withheld in connection with any transaction related to
Options granted to or shares acquired by such employee pursuant to the Plan. The
Company may, to the extent permitted by law, deduct any such taxes from any
payment of any kind otherwise due to an employee.

26. Effective Date and Approval of Stockholders. The Plan shall become effective
upon the effectiveness of the registration statement on Form S-1 for the
Company’s initial public offering of its Common Stock, subject to approval by
the stockholders of the Company as required by Section 423 of the Code, which
approval must occur within twelve months of the adoption of the Plan by the
Board.

 

 

Adopted by the Board of Directors on August 28, 2014

Approved by the stockholders on
August 29, 2014

 

 

7